Citation Nr: 9912163	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from January 1968 
to April 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which, in 
pertinent part, found that the appellant had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for PTSD. 

In February 1996, the Board remanded this case for additional 
evidentiary development.  The Board also remanded this case 
in July 1998 in order to provide the appellant another 
hearing before a Member of the Board in accordance with his 
request.  Unfortunately and notwithstanding the thorough and 
exhaustive efforts undertaken by the RO to prepare this case 
for appellate review, the Board finds that a remand is 
necessary.

The Board's 1996 Remand instructed the RO to provide the 
appellant a VA examination with a Board of two psychiatrists, 
neither of which had previously examined the appellant.  The 
appellant underwent a VA psychiatric examination in October 
1997.  However, only one physician conducted the examination, 
and it was the same physician that had previously examined 
the appellant in April 1993.  Moreover, there is no 
indication in the 1997 examination report that the claims 
file was available and reviewed by the examiner.  Such review 
was necessary in this case in order to reconcile conflicting 
diagnoses.  The RO has not substantially complied with the 
directives of the Board's 1996 remand.  See Talley v. Brown, 
6 Vet. App. 72, 74 (1993).  A Board remand confers upon the 
appellant the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, it is necessary to provide the appellant another 
VA psychiatric examination in accordance with the Board's 
1996 instructions.

Accordingly, this case is remanded to the RO for the 
following:

1.  Schedule the appellant for a VA 
psychiatric examination by a panel of at 
least two psychiatrists, none of which 
have previously examined the appellant.  
The RO must specify for the examiners the 
stressor(s) that are established by the 
evidence of record, and the examiners must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  See 
response from Environmental Support Group 
received in June 1997 and RO memorandum 
dated in October 1997.

The entire claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiners in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
medical records showing prior diagnoses of 
PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses with 
any current findings in order to obtain a 
complete picture of the nature of the 
appellant's psychiatric status. 

The examiners' attention is directed to 
the reports of VA examinations conducted 
in 1993 and 1997 and records and letters 
from Bristol Regional Counseling Center, 
with specific attention to letters dated 
in April 1994 and June 1998 which 
concluded that the appellant has PTSD as a 
result of "fear and anxiety" during 
military service.  After review of the 
claims file, including these records, the 
examiners should confer and discuss the 
appellant's case and thereafter render the 
following medical opinion: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current 
symptomatology and the verified 
inservice stressors.  

The examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, review the claims folder 
and ensure that the aforementioned 
medical opinion report is in compliance 
with the directives of this Remand.  If 
the report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, readjudicate the 
appellant's claim for service connection 
for PTSD, including consideration of 
whether new and material evidence has 
been submitted to reopen this claim in 
accordance with Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997); Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999); VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part VI,  11.38 (Aug. 26, 1996).  
If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


